JOHNSON, J.,
dissenting from the order.
I would allow respondent an opportunity to reply to the letter from the District Attorney, and I would allow the District Court to hold a hearing and receive evidence and/or documentation with reference to compliance with that court’s consent judgment which was entered into by the parties.
According to Rule XIX, this court can only suspend a license to practice law after certification by the District Court. I would not suspend respondent’s license without affording him the opportunity to show more adequate compliance with this court’s earlier instructions.